DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP 2003156147).
 	Regarding claim 1, Yamanaka discloses a metal gasket 10 Fig. 2 for connecting pipes to each other, wherein the metal gasket has a circular disk like shape on a cross section of the metal gasket in a direction perpendicular to a radial direction of the metal gasket and a shaped circumferential groove 12 on an outer peripheral surface of the metal gasket.  However, Yamanaka fails to explicitly disclose wherein a value of a ratio of a depth of the circumferential groove to a length of the metal gasket in a horizontal direction in a cross section of the metal gasket is 0.2 to 0.9 and wherein a notch angle of the groove is 45 to 90 degrees.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the depth and length of the metal gasket and the angle of the groove to any number of ranges (i.e. 0.2 to 0.9; 45 degrees to 90 degrees) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	Yamanaka also fails to explicitly disclose that the groove shape is V-shaped.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  Moreover, Yamanaka discloses various shapes can be applied to the shape of the groove 12.  (Para. 0021 of English translation)
 	Regarding claim 2, Yamanaka as modified discloses wherein a surface hardness of the metal gasket is 15 to 250 HV. (Para. 0024 of English translation) 	Regarding claim 3, Yamanaka as modified discloses wherein the metal gasket 10 is formed of a metal selected from the group consisting of aluminum, aluminum alloy, stainless steel, inconel, carbon steel, lead, gold, silver, copper and magnesium alloy. (Para. 0026 of English translation)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675